[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                     FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                            U.S.
                                                        ELEVENTH CIRCUIT
                             _____________               AUGUST 11, 2010
                                                            JOHN LEY
                             No. 10-10713                     CLERK
                         Non-Argument Calendar
                            _____________

                   D.C. Docket No. 1:06-cv-00483-CC


FRED OLIVER,

                                                     Plaintiff-Appellant,

                                  versus


COLUMBIA SUSSEX CORPORATION,
d.b.a. Savannah Marriott Riverfront,

                                                     Defendant-Appellee.

                              ____________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                              ____________

                             (August 11, 2010)

Before CARNES, MARCUS and HILL, Circuit Judges.
PER CURIAM:

      Fred Oliver sued Columbia Sussex Corporation, d/b/a Savannah Marriott

Riverfront, for damages in connection with his slip and fall in defendant’s bathtub

during a stay at the premises. The district court granted summary judgment to the

defendant and Oliver appeals.

                                          I.

      Fred Oliver slipped in the bathtub of his hotel room on the second occasion

that he used the shower during his stay at defendant’s hotel. To prevail on his

claim for negligence against the defendant under Georgia law, he must establish

the essential elements of duty, breach of duty, proximate causation, and damages.

Black v. Georgia Southern & Fla. Ry. Co., 202 Ga. App. 805, 806 (1992). The

district court granted summary judgment to the defendant, holding that plaintiff

failed to prove what caused his fall. See Head v. Sears Roebuck & Co., 233 Ga.

App. 344, 345 (1998). “Where the plaintiff does not know of a cause or cannot

prove the cause [of his slip and fall], there can be no recovery because an essential

element of negligence cannot be proven.” Pennington v. WLJ, Inc., 263 Ga. App.

758 (2003). We agree.

      Although Oliver speculates that either a degraded slip-resistant surfacing in

the tub or the presence of some cleaning solution made the tub slippery causing

                                          2
his fall, he presented no competent evidence to establish either of these theories.

He presented no evidence other than his own hypothesis that cleaning solution

may have been in the tub.

      As to the condition of the slip-resistant surfacing in the tub, plaintiff

presented no evidence, relying instead on a contention that his own failure to

inspect and/or photograph the bottom of the tub at the time of the accident was due

to defendant’s failures. The district court found this contention unpersuasive to

lift the burden of production and proof from Oliver’s shoulders and so do we. We

agree with the district court that, in the absence of proof to the contrary by

defendant, Oliver’s own testimony as to the lack of such surfacing may be

sufficient to establish that defendant breached a duty to install and maintain such

surfacing. We also agree with the district court, however, that this proof fails to

establish that the lack of slip-resistant surfacing caused Oliver to fall.

      Georgia courts routinely hold that summary judgment is appropriate in cases

where the plaintiff can only speculate as to what caused a fall. See Greyhound

Lines, Inc., v. Williams, 290 Ga. App. 450 (2008) (reversing the trial court’s denial

of summary judgment to defendant where plaintiff repeatedly admitted that she did

not know what caused her injury); Pinckney v. Covington Athletic Club & Fitness

Ctr., 288 Ga. App. 891 (2007) (affirming grant of summary judgment where

                                           3
plaintiff only speculated about the presence of algae at the time of her fall and the

algae being the cause of her fall); Moore v. League, 255 Ga. App. 220 (2002)

(affirming grant of summary judgment to defendant where plaintiff “assumed” she

slipped on wet floor but testified that she did not know if floor was actually wet

and did not know why she slipped); and Jackson v. K-Mart Corp., 242 Ga. App.

274 (2000) (affirming grant of summary judgment where plaintiff could offer no

more than speculation as to the cause of her fall). As in these cases, Oliver offers

only speculation as to the cause of his fall.

       In sum, while the record contains much speculation as to why Oliver slipped

and fell in defendant’s bathtub, it contains no real proof of why he did so.1

Furthermore, Oliver’s own testimony establishes that he really does not know the

cause of his fall. Under these circumstances, the district court’s conclusion that

Oliver failed to establish the causation element of his negligence claim is correct

and the grant of summary judgment to defendant is due to be

       AFFIRMED.




       1
         Even Oliver’s expert, who testified about the condition of defendant’s bathtubs in
general, did not offer an opinion as to the cause of Oliver’s fall in particular.

                                                4